Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Rejection 35 USC § 112
With regard to the 112 rejections, the examiner notes with ‘thank’ the Applicant’s amendments of claims 1 and 3, but obliged to point out that the phrase, “at least one of the pattern conductor”, as recited in claim 1, is not consistent as to number. Please see details in PTO 413/413b.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Nobuhiko Sukenaga, Reg. No. 39,446 to amend claim 1, on January 5, 2022 as follow:
Claim 1 (Twice Amended):  An electronic component package, comprising: 
a resin layer; 
an electronic component, a part of the electronic component being covered with the resin layer, and the electronic component including an external terminal; 
a grounding member, a part of the grounding member being covered with the resin layer; and 
a conductor film disposed on a surface of the resin layer, 

wherein the multilayer body has a first surface, a second surface disposed opposite to the first surface, and a third surface connecting the first surface and the second surface together, 
wherein, in the multilayer body includes at least one resin film and at least one pattern conductor laminated one on another, and at least one via conductor extending in a direction from the first surface to the second surface and connected to the outer conductor, 
wherein, in the multilayer body, at least a part of an outer edge of at least one of the pattern [[conductor]] conductors is connected to the conductor film at the third surface and electrically connected to the via conductor, and 
wherein a part of the external terminal and a part of the outer conductor are exposed from a same side of the resin layer.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see ¶0002 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816